Citation Nr: 0312210	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the reduction and termination of the veteran's 
improved pension benefits effective June 1, 1988, was 
appropriate.

2.  Entitlement to waiver of recover of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1992 decision by the Committee on Waivers and 
Compromises (Committee) located at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the veteran's claim for waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment in question was created by a retroactive 
reduction in March 1992, effective June 1, 1988, of the 
veteran's improved disability pension benefits by reason of 
greater countable income than reported.

This case was previously before the Board in July 1996 and 
April 2002, at which time it was remanded for the RO to 
consider the issue of the propriety of the reduction of the 
veteran's improved disability pension benefits, effective 
June 1, 1988.  The RO subsequently addressed this issue in a 
September 2002 Statement of the Case (SOC) and a December 
2002 Supplemental Statement of the Case (SSOC).  Accordingly, 
the Board finds that the RO has substantially complied with 
the remand directives, and that a new remand is not required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record tends to show that the veteran received 
dividend and interest monies during the period effective from 
June 1, 1988, that were not initially considered when 
calculating his countable income for pension purposes.

3.  Although the veteran contends that the monies he received 
from dividends and interest were part of a trust set-up for 
his children's education, the record reflects that he and his 
spouse had access and control of these funds and used them on 
several occasions for purposes other than their children's 
education.

4.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

5.  The record tends to reflect that recovery of the 
remaining pension indebtedness of approximately $6,000 from 
the veteran would be against the standards of "equity and 
good conscience."


CONCLUSIONS OF LAW

1.  The reduction and termination of the veteran's improved 
pension benefits effective June 1, 1988, was appropriate.  
38 U.S.C.A. §§ 101, 1501, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.271, 3.272, 3.660 (2002); VAOPGCPREC 73-91.

2.  Recovery of the remaining pension indebtedness of 
approximately $6,000 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.965, 3.102 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
acknowledges that it does not appear that either the RO or 
the Committee referred to the explicit provisions of the VCAA 
when the case was adjudicated below.  Nevertheless, the Board 
finds that VA's duties have been fulfilled in the instant 
case.  

Here, the veteran was advised by multiple documents of the 
evidence necessary to substantiate his claim, including the 
basis for the creation of the overpayment and the standard 
for determining whether a waiver of the indebtedness was 
warranted.  These documents included the March 1992 
correspondence informing him of the creation of the 
overpayment, the Committee's June 1992 decision and the July 
1992 correspondence informing him of this decision, the 
respective SOCs issued in April 1993 and September 2002, as 
well as the multiple SSOCs.  Moreover, the veteran was sent 
correspondence on various occasions requesting that he 
describe his family's current financial situation.  He was 
also notified of the enactment of the VCAA by correspondence 
dated in December 2000.  While this correspondence referred 
to an issue that is not the subject of this appeal, it does 
not change the fact that it did notify the veteran of VA's 
enhanced duties to notify and assist under the VCAA.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that the VCAA 
made no substantive changes regarding the legal standard for 
determining what is countable income for VA pension purposes, 
which was the basis for the creation of the overpayment.  
Similarly, the VCAA made no substantive changes to the 
standard for determining whether a waiver of recovery of an 
overpayment is warranted.  Moreover, it does not appear that 
the veteran has identified any pertinent evidence that has 
not been obtained or requested by the RO.  For example, he 
has submitted multiple statements and documents in support of 
his contentions, including various documents describing his 
family's financial situation.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

As already stated, it does not appear that the RO or the 
Committee explicitly referred to the VCAA when it adjudicated 
the issues that are the subject of this appeal.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, both the 
RO and the Committee considered all of the relevant evidence 
of record and all of the applicable law and regulations when 
it adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Background.  The record reflects that the veteran was awarded 
nonservice-connected disability pension benefits by an August 
1981 rating decision.  In pertinent part, it was noted that 
he had the following nonservice-connected disability: post-
partial colectomy due to carcinoma with retractable diarrhea, 
evaluated as 60 percent disabling.

The record also reflects that the veteran was informed by 
multiple correspondence that the amount of his pension award 
was determined by the amount of his family income, that 
adjustment(s) would be made to this amount whenever there was 
a change in his family income, that he must immediately 
notify VA if there were any such changes, and that failure to 
do so might result in the creation of an overpayment.

The evidence of record reflects that an October 1991 estate 
evaluation prepared by an investment firm showed that there 
were two accounts in the names of the veteran and his spouse 
as joint tenants with right of survivorship.  Further, in a 
December 1991 letter, a financial services specialist 
referred to "custodial" accounts held by the veteran's spouse 
in the names of the veteran's children.  Additionally, a 
January 1992 statement from an investment company includes a 
reference to a fund to be used for the education of the 
veteran's children.

In a February 1992 Corpus of Estate Determination, it was 
concluded that the veteran's net worth was a bar to pension 
benefits.  His estate included $19,092.60 in bonds and $12, 
719.53 in bank deposits, for a total estate value of $31, 
812.13.  However, it was also noted that his total monthly 
income was $793.22, while his total monthly expenses were 
$803.22.

By correspondence dated in March 1992, the RO informed the 
veteran that they proposed to reduce the amount of his 
pension benefits, effective June 1, 1988, and that these 
benefits would be terminated (reduced to zero) effective 
January 1, 1992.  The RO stated that the evidence of record 
indicated that he had received $3,725 in interest/dividend 
income in 1989; that these monies were generated from 
accounts held prior to 1989; that, for this reason, this 
interest income from these accounts were counted as part of 
his annual income effective on the first of the eligibility 
verification report (EVR) reporting period in which they were 
received, June 1, 1988; and that, based on the evidence of 
record, these monies were countable on a continuing basis 
from that date until the present time.  Moreover, the RO 
stated that the evidence reflected he had an estate valued at 
$31, 812.13; that while his monthly expenses exceeded monthly 
income, the evidence reflected that his estate consisted 
entirely of cash deposits and stock/bond investments that 
could be easily converted at no substantial loss to meet the 
needs of his daily maintenance; and that the value of his 
estate had been consistently under-reported every year 
beginning with his application for the benefit and continuing 
until the present date.

Beginning with a March 1992 statement, the veteran asserted 
that the unearned income of $3,725, which VA included as 
countable income for pension purposes, was generated from a 
fund for the college education of his five children.  Thus, 
he essentially contended that these monies should not be 
considered toward determining his countable income for 
pension purposes.  He also requested a waiver of recovery of 
the overpayment of pension benefits.

In an April 1992 Financial Status Report (FSR) the veteran 
indicated that his family's total monthly income was $532, 
while total monthly expenses were $460, leaving an excess 
balance of $72 per month.

In a June 1992 decision, the Committee determined that waiver 
of recovery of the overpayment was not precluded by fraud, 
misrepresentation or bad faith, but that recovery of the 
indebtedness, $12,203.64, would not be against equity and 
good conscience.  The Committee noted that the recent FSR 
showed that monthly income exceeded monthly expenses, and, as 
such, collection of the overpayment would not create an undue 
financial hardship.  Further, the RO noted that the record 
reflected the veteran was notified on at least 39 occasions 
of the requirement to accurately report all family income, 
and that, therefore, it was reasonable to assume that he knew 
of the requirement to notify VA immediately and report any 
change in his income or dependence status.  Consequently, the 
Committee concluded that to grant the waiver require would 
result in his unjust enrichment, bearing in mind that he had 
received benefits that he was not entitled to under the law.

The veteran appealed the Committee's decision to the Board.

By a June 1993 FSR, the veteran indicated that his family's 
total monthly income was $1,045, while his total monthly 
expenses were $1,087; he indicated that his monthly expenses 
exceeded monthly income by $42.

In June 1996, the Board determined that the evidence was 
inconclusive on the issue of whether the unearned income 
cited in this case should be counted as income for pension 
purposes.  As the issue of whether the overpayment was 
properly created was not addressed by the RO, the Board 
remanded the case for the RO to address this issue.  The 
Board directed that the RO determine whether the funds were 
an irrevocable trust for the benefit of the veteran's 
children; whether the veteran retained any right or interest 
in the property or the income derived from the trust funds 
and whether he could exert control over the assets for his 
own benefit.  Moreover, the Board stated that if it was 
determined that the veteran did not have such use and control 
of the trust assets, then, pursuant to the guidelines of 
VAOPGCPREC 73-91, the trust assets would not be counted in 
determining the veteran's net worth and the trust income 
would not be considered income of the veteran.

In an April 1997 FSR, the veteran indicated that his family's 
total monthly net income was $1,910, while total monthly 
expenses were $450, leaving a net balance of $1,460.  
Further, he indicated that his monthly expenses included $100 
per month to VA for his overpayment debt.  

In a December 2000 statement from one of the veteran's 
children, it was noted that the veteran had been paying $50 a 
month to VA for the overpayment, and as of that date had 
repaid $4,000.  Moreover, it was reported that in August 2000 
he began to lose his ability to communicate, and that a brain 
abscess was discovered on the left side of his brain.  Also, 
it was indicated that the veteran's spouse had sent a request 
to VA to determine whether they would be eligible for a 
waiver due to the veteran's medical condition of lifetime 
aphasia, the loss of the ability to speak or communicate.  
The medical evidence of record confirms that the veteran has 
this disability, as well as Crohn's disease.

By a February 2001 Administrative Decision, the RO determined 
that the overpayment was properly created; i.e., the 
reduction and termination of the veteran's improved pension 
benefits effective June 1, 1988, was appropriate.  In making 
this determination, the RO noted that the veteran contended 
that the funds he and his spouse set aside for the education 
of their children should not be considered in determining his 
net worth, and that the income was not his and he did not 
have access to it.  However, the RO stated that the record 
reflected that on more than one occasion he and his spouse 
did remove money from the accounts and used them at their 
discretion for uses that did not conform to his previous 
contentions that the funds were only for the children's 
college education and were not generally accessible to him or 
his spouse.  For example, the RO noted that in a September 
1991 statement, the veteran reported that his spouse wanted 
to give her daughter a high school graduation treat and took 
$1,000+ from the fund to do so; in a January 1992 statement, 
he reported that approximately $20,000 was given to a 
financial company for his children's future college funds, 
and that for a few years thereafter took only a monthly 
interest; in a March 1992 statement, he reported that prior 
to 1988/1989 he and his family were using the interest and 
dividends, as well as lease and house rentals to live on; in 
a January 1995 statement, he reported that the college funds 
were foolishly placed by investment firms in the parents 
names and social security, rather than the children's names 
and social security; and in an April 1997 statement, he 
reported that in 1996 "because of bread [and] butter need 
our family at present is receiving the children's college 
trust fund annual monthly interest and dividend for home 
consumption benefit."  Based on these statements, the RO 
concluded that the monies in the children's college fund were 
used at the veteran or his spouse's discretion on at least 
four different occasions.  Inasmuch as the record reflected 
that the veteran or his spouse had access and control of the 
funds, they could have been used to provide for family 
maintenance, and that, as such, these funds were not in an 
irrevocable trust and any increase in assets were accrued 
from the funds should be considered as income for VA pension 
purposes.

In April 2002, the Board noted that it was not clear from the 
record whether the veteran was provided with a copy of the 
February 2001 Administrative Decision which concluded that 
the overpayment was properly created.  The Board stated that 
although a May 2001 SSOC noted the results of this Decision, 
it did not provide the rationale thereof; it did not include 
an analysis of the issue of the propriety of the reduction of 
the veteran's improved disability pension benefits, effective 
June 1, 1988, as required by due process considerations and 
the Board's July 1996 remand.  Consequently, the Board 
concluded that the prior remand directives had not been 
fulfilled, and that a new remand was required pursuant to 
Stegall, supra.  

As already stated above, the RO addressed the issue of the 
propriety of the creation of the overpayment in a September 
2002 SOC and a December 2002 SSOC.

Correspondence from VA's Debt Management Center, dated in 
October 2002, indicates that the veteran has a remaining 
pension indebtedness of $6,000.

The record also reflects that the veteran has submitted new 
FSRs in October and November 2002, both of which tend to 
indicate that his family's monthly expenses exceed their 
total monthly net income.  He also indicated that his spouse 
had been employed from 1990 to December 2001, but that she 
had been unemployed since that time.


Legal Criteria.  Essentially, pension is a monthly or other 
periodic payment made by VA to a veteran because of service, 
age, or nonservice-connected disability, or to a surviving 
spouse or child of a veteran because of the nonservice-
connected death of the veteran.  See generally 38 U.S.C.A. §§ 
101, 1501 et seq.

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation, must notify VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that he or she will begin to receive additional 
income or when his or her marital or dependency status 
changes.  38 C.F.R. § 3.660.

In a precedent opinion, VAOPGCPREC 33-97, VA's General 
Counsel indicated that assets transferred to an irrevocable 
living trust for the veteran's special needs should be 
considered in calculating net worth for pension purposes.  

In VAOPGCPREC 73-91, VA's General Counsel indicated that, in 
the context of 38 C.F.R. §§ 3.271(a) and 3.272 (income 
computation for pension purposes) and 38 C.F.R. § 3.275 
(criteria for evaluating net worth for pension purposes), 
income from a trust established by the veteran for his 
children with the veteran and his wife as trustees, is not 
attributable to the veteran for pension purposes.  However, 
the General Counsel also explained that property and income 
therefrom, including that held in trust, will not, in basic 
pension-entitlement determinations, be countable as belonging 
to the claimant unless: 1) it is actually owned by the 
claimant; 2) the claimant possesses such control over the 
property that the claimant may direct it to be used for the 
claimant's benefit; or 3) funds have actually been allocated 
for the claimant's use.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  The 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965.

A waiver of a collection of indebtedness is authorized when 
the collection of the indebtedness would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.962, 1.963.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  


Analysis.  Initially, the Board finds that the creation of 
the veteran's overpayment of pension indebtedness was 
properly created; i.e., that the reduction and termination of 
the veteran's improved pension benefits effective June 1, 
1988, was appropriate.  

The record tends to show that the veteran received dividend 
and interest monies during the period effective from June 1, 
1988, that were not initially considered when calculating his 
countable income for pension purposes.  In fact, the veteran 
does not dispute that such monies were received.  Rather, he 
maintains that these monies were part of a trust set-up for 
his children's education, and, as such, should not be 
considered as part of his countable income for VA pension 
purposes.  However, the Board finds that the veteran's debt 
was properly created and calculated.  

The regulations provide that payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  
Despite the veteran's contentions that the monies in question 
were for the education of his children, the record reflects 
that he and his spouse had access and control of these funds 
and used them on several occasions for purposes other than 
their children's education, as summarized in the February 
2001 Administrative Decision.  In short, the record reflects 
the veteran possessed such control over the property that he 
could direct it to be used for his own benefit; and that 
funds had actually been allocated for his use.  Pursuant to 
VAOPGCPREC 73-91, this requires that the monies be considered 
in calculating his countable income and net worth.

Turning to the issue of whether a waiver of recovery of the 
pension indebtedness in this case is warranted, the Board's 
review of the record reflects that the Committee found that 
there was no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran.  In short, this question 
has already been resolved in favor of the veteran.

With respect to the standard of "equity and good 
conscience," the Board notes that, in not reporting 
additional income, the veteran bears some degree of fault in 
this case.  However, the Board notes that the level of the 
veteran's fault was relatively minor, to the extent that his 
intention was for these monies to be used for the benefit of 
his children's education, and the record indicates that this 
has been the primary use of these monies.  Moreover, the 
record reflects that the veteran has endeavored to alleviate 
his fault in that he has paid money to VA towards the 
overpayment.  In fact, the record tends to show that the 
veteran has a remaining pension indebtedness of $6,000, from 
an original balance of $12,203.64.

No corresponding fault has been shown on the part of the VA, 
nor has such fault been specifically alleged.  Similarly, 
there is no indication from the record that the veteran 
relinquished a valuable right or incurred a legal obligation 
in reliance upon his VA pension benefits.

The Board notes that the veteran would be unjustly enriched 
if he were granted a full waiver of recovery of overpayment, 
in that he was not entitled to the full amount of pension 
benefits he received during the pertinent period.  However, 
the Board also reiterates that he has made substantial 
progress over the years in repaying this indebtedness, which 
lessens the level of unjust enrichment in this case.

The Board also notes that the record indicates that full 
recovery of the overpayment would result in undue financial 
hardship.  In pertinent part, the most recent statements from 
the veteran regarding his financial situation reflect that 
his family's monthly expenses exceed monthly income, and that 
his spouse has been unemployed since December 2001.  
Moreover, it appears that this situation is made even more 
difficult due to his multiple medical conditions, including 
his post-partial colectomy due to carcinoma with retractable 
diarrhea, aphasia, and Crohn's disease.

In summary, the record reflects that while the veteran was at 
some fault in the creation of the overpayment, and that he 
would be unjustly enriched if the full amount of the 
overpayment were waived, he has significantly lessened both 
of these elements by his efforts to pay down the overpayment; 
and that it appears collection of the remaining pension 
indebtedness would result in undue financial hardship.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that the facts of this case reflect that 
recovery of the remaining pension indebtedness of 
approximately $6,000 from the veteran would be against the 
standards of "equity and good conscience."  38 U.S.C.A. 
§§ 5107, 5302; 38 C.F.R. §§ 1.965, 3.102.


ORDER

The reduction and termination of the veteran's improved 
pension benefits effective June 1, 1988, was appropriate.

Entitlement to a waiver of recovery of the remaining pension 
indebtedness of $6,000 is granted.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

